Citation Nr: 1404537	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-31 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Greater Los Angeles Healthcare System, which denied payment or reimbursement of unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010. 

In January 2011, the Board testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In September 2012, the Board remanded this matter for further development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Finally, as noted in the September 2012 Board decision, during the January 2011 Board hearing, the Veteran appeared to associate additional disability with surgeries/procedures at a VA dental facility (implant procedure; date unspecified). See Hearing Transcript, pp. 6-7.  A claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability arising from these procedures is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board finds that most of the evidentiary and procedural development requested in the Board's prior remand has not been completed.  As such, this matter must once again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2012, the Board remanded to (1) obtain medical/dental and administrative records for the Veteran's dental treatment from the VA Greater Los Angeles Healthcare System, from 2008, (2) request that the Veteran identify any additional dental treatment records and (3) inform him that VA only had Dr. Nolan's records from November 2009 and February 2010.  

The agency of original jurisdiction (AOJ) did not (1) request dental treatment information from the Veteran or (2) inform him of what records VA had of that treatment, as ordered by the Board.  

Additionally, although the AOJ associated VA dental and administrative records with the claims file, the record does not show whether it considered those new records.  The AOJ did not issue a supplemental statement of the case following its receipt of that evidence.  As the Veteran has not waived his right to have the AOJ initially consider the previously discussed evidence, the claim must be remanded for AOJ consideration.  See 38 C.F.R. §§ 19.31, 19.37.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should (i) request that the Veteran identify any additional records of dental treatment and (ii) inform him that VA only has the November 2009 and February 2010 records from Dr. Nolan.     

2. The AOJ should readjudicate the Veteran's claim for payment or reimbursement of unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010.  The AOJ should specifically consider the VA dental and administrative records.  

If the determination of the claim remains unfavorable, the AOJ should furnish the Veteran a supplemental statement of the case and give him an opportunity to respond before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


